Citation Nr: 1211547	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-02 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating higher than 10 percent before January 27, 2011, and a rating higher than 40 percent from January 27, 2011, for degenerative disc disease of the lumbar spine at L4-5.  

2.  Entitlement to a rating higher than 20 percent for degenerative joint disease of the right hip.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 1986 to March 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office.  

While on appeal, in April 2011, the RO increased the rating for degenerative disc disease of the lumbar spine at L4-5 to 40 percent, effective January 27, 2011.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  Before January 27, 2011, degenerative disc disease of the lumbar spine at L4-5 was manifested by chronic low back pain and functional loss of forward flexion to 75 degrees and a combined range of motion greater than 170 degrees; without muscle spasm or guarding, resulting in an abnormal gait or abnormal spinal contour; no evidence of objective neurological abnormality; and no incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period. 

2.  For the period beginning January 27, 2011, the degenerative disc disease of the lumbar spine at L4-5 is manifested by chronic low back pain and flexion limited to 10 degrees without unfavorable ankylosis or objective neurological abnormality or incapacitating episodes having a total duration of at least six weeks. 






3.  The degenerative joint disease of the right hip is manifested by chronic hip pain, tenderness, instability, guarding of movement, and limitation of motion (not greater than flexion to 90 degrees with pain, extension to 25 degrees with pain, adduction to 20 degrees with pain, abduction to 40 degrees with pain, external rotation to 50 degrees with pain, and internal rotation to 40 degrees), productive of moderate disability.  


CONCLUSIONS OF LAW

1.  Before January 27, 2011, the criteria for a rating higher than 10 percent for degenerative disc disease of the lumbar spine at L4-5 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5243 (2011). 

2.  From January 27, 2011, the criteria for a rating higher than 40 percent for degenerative disc disease of the lumbar spine at L4-5 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011). 

3.  The criteria for a rating higher than 20 percent for degenerative joint disease of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5255 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 





Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post-adjudication VCAA notice by letters, dated in January 2008 and November 2008.  The notice included the type of evidence needed to substantiate the claims for a higher rating, namely, evidence to show that the disabilities were worse and the effect the disabilities had on employment.  



The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The January 2008 notice included the elements of a service connection claim, including the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment). 

To the extent that the VCAA notice in November 2008 came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claims were readjudicated as evidenced by rating decision in April 2011 and the supplemental statement of the case dated in May 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was given the opportunity to testify at a hearing, but he declined a hearing.  




The RO obtained records from the Social Security Administration and private medical records identified by the Veteran, to include those from S.L., M.D., of the Spine Center, and Dr. L.K., of the Edmonds Wellness Clinic.  The Veteran has not identified any other pertinent records for the RO to obtain on his behalf. 

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in January 2008 and in January 2011.  As the examinations contain the Veteran's medical history, findings, and an opinion with a rationale to support the conclusion reached in the opinion, the Board finds that the reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

There is no evidence in the record dated subsequent to the January 2011 VA examination that indicates a material change in the disabilities to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  




The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria 

Degenerative disc disease of the lumbar spine at L4-5 (previously characterized as degenerative joint disease) is currently rated 10 percent before January 27, 2011, and 40 percent from January 27, 2011.  

Degenerative disc disease or intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

The criteria for rating a disability of the lumbar spine are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.



Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for the next higher rating, 40 percent, are forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension. 

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  In rating peripheral nerves in the lower extremities, the rating schedule provides a 10 percent rating for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis, all depending on the particular nerve or nerve group of the lower extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730. 

Rating factors for a disability of the musculoskeletal system included functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  


The lumbar vertebrae are considered groups of joints. As regards the joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca at 206-07.  

Also with periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months is rated 10 percent; incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months is rated 20 percent; incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, is rated 40 percent; and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months is rated 60 percent. 

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Facts and Analysis 

In addition to the Veteran's statements, the pertinent evidence consists of VA examinations in January 2008 and in January 2011, records from the Social Security Administration, and private medical records to include records of S.L., M.D., and Dr. L.K. 


A Rating before January 27, 2011

On VA examination in January 2008, the Veteran complained of weakness when standing, and crushing and sharp pain.  On examination, posture was within normal limits.  Muscle spasm was absent but tenderness was noted in the lumbar region.  There was symmetry of spinal motion and normal curvatures of the spine.  There was no ankylosis of the lumbar spine.  Flexion was to 90 degrees with pain at 30 degrees.  With repetitive use, the joint function of the spine was additionally limited by pain, fatigue, weakness, and lack of endurance, with pain representing the major functional impact and additional 15 degrees of limitation of flexion (90 - 15 = 75 degrees of forward flexion).  Extension, right and left lateral flexion, and right and left rotation were each to 30 degrees with no additional limitation caused by pain on movement (30+30+30+30+30 = 150 degrees).  The combined range of motion was of 225 degrees (75 + 150 = 225 degrees). 

There were no signs of intervertebral disc syndrome or nerve root involvement.  Neurological examination of the lower extremities showed normal motor and sensory functions.  The reflexes at the knees and ankles were 2+.

Private medical records, including physical therapy and chiropractic care, are consistent with the findings of low back pain, lumbar tenderness, and limited range of motion of the lumbar spine, but limitation of flexion in degree was not documented.  Although on one occasion in November 2007, severe limitation of motion of the lumbar spine in all planes was noted. 

In August 2008, a representative of the Veteran's employer stated that in the first seven months of 2008 the Veteran missed at least three weeks of work because of back problems that hampered his ability to sit and do his job. 

In December 2008, a representative of the Veteran's employer stated that the Veteran last worked in December 2008 because of a reduction in force. 



In February 2009, the Veteran stated that he left his job because of a service-connected disability. 

In May 2009, the Veteran was denied Social Security disability benefits.

Before January 27, 2011, based on the applicable criteria for limitation of motion, and the findings on VA examination in January 2008 the Veteran did not meet the criteria for the next higher percent rating, 20 percent, under the General Rating Formula for Diseases and Injuries of the Spine, as limitation of forward flexion, including functional loss, was to 75 degrees and 75 degrees of forward flexion does not more nearly approximate or equate to forward flexion to 60 degrees or less, the criterion for the next higher rating for limitation of forward flexion, and the combined range of motion of 225 degrees does not more nearly approximate or equate to a combined rating of 120 degrees or less, considering functional loss due to pain of painful movement, weakness, atrophy, swelling, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

The 10 percent rating is the minimum compensable rating for the lumbar spine.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).  

While the Veteran experienced pain at 30 degrees of forward flexion, the pain at 30 degrees did not rise to the level of functional loss to 30 degrees as on repetitive use of the lumbar spine the additionally functional loss was 15 degrees of forward flexion due to pain, fatigue, weakness, and lack of endurance.  As previously explained, 75 degrees of forward flexion does not more nearly approximate or equate to forward flexion to 60 degrees or less, the criterion for the next higher rating for limitation of forward flexion, considering excursion, strength, and endurance under 38 C.F.R. § 4.40.  



See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).

Also there were no muscle spasms or guarding of movement severe enough to result in an abnormal spinal contour as posture and curvatures of the lumbar spine were within normal limits and the criteria for the next higher rating, considering muscle spasms or guarding of movement have not been. 

As for a separate rating for objective neurological abnormalities, there were no signs of intervertebral disc syndrome or nerve root involvement as the neurological examination of the lower extremities showed normal motor and sensory functions and the reflexes at the knees and ankles were 2+.

As for incapacitating episodes, the Veteran had missed worked and had used up his vacation and sick days and the Veteran has stated that he had an incapacitating episode for 21 days in November 2007 and that the physician who recommended bed rest was Dr. L.  Records of S.L., M.D., show that from November to December 2007 the physician had recommended physical therapy, and noted that the Veteran had made good progress with the physical therapy and exercise programs.  While the Veteran missed worked, incapacitating episodes of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period were not shown.  

A Rating from January 27, 2011

On VA examination in January 2011, the Veteran's posture was normal.  The Veteran walked with an antalgic gait due to back pain, but the pain did not radiate.  The spinal contour was preserved.  There was no guarding of movement, weakness, atrophy, or ankylosis.  The musculature was normal.  Forward flexion was to 10 degrees.  Joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

On neurological examination, there were no sensory deficits or motor weakness. There were no signs of intervertebral disc syndrome or nerve root involvement.  The reflexes at the knees and ankles were 2+.  There were no incapacitating episodes. 

Based on the applicable criteria for limitation of motion, and the findings on VA examination in January 2011 the Veteran does not meet the criteria for the next higher rating, 50 percent,  under the General Rating Formula for Diseases and Injuries of the Spine, as limitation of forward flexion, including functional loss, was to 10 degrees without ankylosis, and 10 degrees of forward flexion do not more nearly approximate or equate to unfavorable ankylosis of the entire thoracolumbar spine, the criterion for the next higher rating, considering functional loss due to pain of painful movement, weakness, atrophy, swelling, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

And while the Veteran experiences pain at 10 degrees of forward flexion, the pain does not rise to the level of functional loss that more nearly approximates or equates to unfavorable ankylosis of the entire thoracolumbar spine, which is the criterion for the next higher rating.  See Mitchell at 43. (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).

As for a separate rating for objective neurological abnormalities, there were no signs of intervertebral disc syndrome or nerve root involvement as the neurological examination of the lower extremities showed normal motor and sensory functions and the reflexes at the knees and ankles were 2+.

As for incapacitating episodes, incapacitating episodes of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician, having a total duration of at least six weeks have not been shown.






While the Veteran is competent describe symptoms such as back pain radiating to the hips and the right lower extremity, the Veteran's subjective complaints are not consistent with the objective findings on two VA examinations.  And the Board concludes that the Veteran's subjective complaints are outweighed by the findings of the two VA examinations, which do not support any higher ratings. 

In summary, before January 27, 2011, the rating criteria for a rating higher than 10 percent, and from January 27, 2011, the rating criteria for rating higher than the 40 percent rating, have not been met. 

The Board has considered whether assignment of "staged" ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007) was appropriate.  

Right Hip

Degenerative joint disease of the right hip is currently rated 20 percent under Diagnostic Codes 5010 and 5255. 
 
Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Pursuant to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  

Under Diagnostic Code 5255, for impairment of the femur, malunion of the femur warrants a 20 percent rating with moderate knee or hip disability, and a 30 percent rating with marked knee or hip disability.  38 C.F.R. § 4.71a, Code 5255. 

The terms "moderate" and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  



Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Other applicable criteria include Diagnostic Code 5252 for limitation of flexion of the thigh.  Flexion limited to 45 degrees is rated 10 percent.  Flexion limited to 30 degrees is rated 20 percent.  Flexion limited to 20 degrees is rated 30 percent.  Flexion limited to 10 degrees is rated 40 percent. 

The Rating Schedule provides that a normal range of motion of the hip is 0 degrees to 125 degrees on flexion and 0 degrees to 45 degrees on abduction.  38 C.F.R. § 4.71, Plate II. 

In January 2008 on, VA examination, the Veteran complained of constant pain with physical activity, which was relieved by rest.  He also complained of instability and lack of endurance when doing activity.  On examination, the right hip was tender.  There was no edema, effusion, weakness, redness, heat, guarding of movement, or subluxation.  Range of motion of the right hip was flexion to 90 degrees with pain, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Motor function was within normal limits in the lower extremities.  

In January 2011 on VA examination, the Veteran complained of weakness, instability, lack of endurance, fatigability, tenderness, subluxation, pain, and dislocation.  He complained of flare-ups, precipitated by physical activity and relieved by rest, as often as three times a day, lasting for 1/2 hour.  During flare-ups, he described walking as painful and difficulty with standing.  He noted that his hip would pop and tighten.  He was not receiving any treatment for his condition.  





On physical examination, the Veteran had an abnormal gait attributed to back pain.  Leg lengths were 92 cm. in each lower extremity.  He did not require assistive devices for ambulation.  There was instability, tenderness, and guarding of movement.  There were no signs of edema, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, or subluxation.   Range of motion of the right hip was flexion to 100 degrees with pain, extension to 25 degrees with pain, adduction to 20 degrees with pain, abduction to 40 degrees with pain, external rotation to 50 degrees with pain, and internal rotation to 40 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Motor function was within normal limits in the lower extremities.  

The private medical records, including chiropractic records, show treatment for the lumbar spine with only a few references to the right hip pain, but no specific findings as to any degree of loss of motion of the right hip.  In November 2007, the Veteran complained of right hip pain that he had missed a great amount of work. The physician reported no real tenderness over the hips and that the Veteran had good range of motion of the hips, although there was slight discomfort associated with the range of motion.  The assessment was hip pain, probably a combination of referred lumbar pain and hip tendinitis.  

Under Diagnostic Code 5255 for impairment of the femur with malunion, the criteria for the next higher rating, 30 percent, require marked hip disability.  











Even considering pain on motion and after repetitive use, flexion of the right hip ranged from 90 to 100 degrees and abduction ranged from 40 to 45 degrees.  As normal flexion of the hip is 125 degrees, flexion, including functional loss, to at least 90 degrees (90 of 125 degrees = 71 percent of normal) does not more nearly approximate or equate to marked impairment of the hip, considering functional loss due to pain of painful movement, weakness, atrophy, swelling, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, as joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

As for abduction, normal abduction of the hip is 45 degrees, abduction, including functional loss, to at least 40  degrees (40 of 45 125 degrees = 89 percent of normal) does not more nearly approximate or equate to marked impairment of the hip, considering functional loss due to pain of painful movement, weakness, atrophy, swelling, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, as joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

A 10 percent rating is the minimum compensable rating for a hip disability.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).  

As for the criteria under Diagnostic Code 5252 for limitation of flexion of the thigh.  Flexion limited to 45 degrees is rated 10 percent.  





As normal flexion of the hip is 125 degrees, flexion, including functional loss, to at least 90 degrees does not more nearly approximate or equate to flexion limited to 45 degrees, considering functional loss due to pain of painful movement, weakness, atrophy, swelling, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, as joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

While the Veteran experiences right hip pain, the pain does not rise to the level of functional loss to 45 degrees of flexion as joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. As previously explained, limitation of flexion to 90 degrees does not more nearly approximate or equate to flexion limited to 45 degrees, the criteria for a compensable rating under Diagnostic Code 5252, considering excursion, strength, and endurance under 38 C.F.R. § 4.40.  See Mitchell at 43.

In conclusion, the preponderance of the evidence is against the claim for a higher rating for the degenerative joint disease of the right hip.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 






If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the rating criteria reasonably describe the level and symptomatology of the Veteran's service-connected lumbar spine and right hip disabilities, and provide for higher ratings for more severe symptoms.  For example, the manifestations of the lumbar spine disability and right hip disability, including chronic pain, limitation of motion, and degenerative changes, are all incorporated in the schedular criteria for evaluating impairments of the low back and hip.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  

As the disability pictures are encompassed by the Rating Schedule, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


Total Rating 

The record shows that the Veteran lost his job in December 2008 due to a reduction in force.  In May 2009, the Social Security Administration determined that the Veteran's disabilities were not severe enough to keep him from working.  The Veteran also applied for VA vocational and rehabilitation benefits, but in April 2011 the Veteran withdrew his application because he obtained employment.  In a rating decision in December 2011, the RO denied a total disability rating for compensation based on individual unemployability. 




As the claim of unemployability was raised by the Veteran an adjudicated and as unemployability since then has not been raised by the Veteran or reasonably raised by the record, there is no pending claim of unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   

ORDER

Before January 27, 2011, a rating higher than 10 percent for degenerative disc disease of the lumbar spine at L4-5 is denied.  

From January 27, 2011, a rating higher than 40 percent for degenerative disc disease of the lumbar spine at L4-5 is denied.  

A rating higher than 20 percent for degenerative joint disease of the right hip is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


